UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-06136 Homestead Funds, Inc. (Exact name of registrant as specified in charter) 4301 Wilson Boulevard Arlington, VA 22203 (Address of principal executive offices) (Zip code) Danielle Sieverling Homestead Funds, Inc. 4301 Wilson Boulevard Arlington, VA 22203 (Name and address of agent for service) Copies to: Bryan Chegwidden, Esq. Ropes & GrayLLP 1211 Avenue of the Americas New York, NY 10036-8704 (Name and addresses of the agent for service) Registrant's telephone number, including area code: (703) 907-5953 Date of fiscal year end: December 31 Date of reporting period:March 31, 2017 DAILY INCOME FUND Portfolio of Investments Daily Income Fund | March 31, 2017 | (Unaudited) U.S. Government & Agency Obligations | 84.1% of portfolio Interest Rate / Yield (a) Maturity Date Face Amount Value Federal Agricultural Mortgage Corp. % 04/10/17 $ 1,684,000 $ 1,683,705 Federal Agricultural Mortgage Corp. 06/01/17 Federal Farm Credit Bank 04/05/17 Federal Farm Credit Bank 06/08/17 Federal Farm Credit Bank 06/14/17 Federal Farm Credit Bank 06/19/17 Federal Farm Credit Bank 06/23/17 Federal Farm Credit Bank 06/28/17 Federal Home Loan Bank 04/03/17 Federal Home Loan Bank 04/04/17 Federal Home Loan Bank 04/07/17 Federal Home Loan Bank 05/03/17 Federal Home Loan Bank 05/05/17 Federal Home Loan Bank 05/10/17 Federal Home Loan Bank 05/17/17 Federal Home Loan Bank 05/24/17 Federal Home Loan Bank 05/25/17 Federal Home Loan Bank 05/30/17 Federal Home Loan Bank 06/06/17 Federal Home Loan Bank 06/09/17 Federal Home Loan Bank 06/16/17 Federal Home Loan Bank 06/28/17 Federal Home Loan Bank 06/30/17 Federal Home Loan Bank 07/19/17 Federal Home Loan Bank 07/27/17 Federal Home Loan Bank 07/28/17 Federal Home Loan Mortgage Corp. 04/18/17 Federal Home Loan Mortgage Corp. 04/28/17 Federal Home Loan Mortgage Corp. 05/25/17 Federal Home Loan Mortgage Corp. 05/26/17 Federal Home Loan Mortgage Corp. 05/26/17 Federal Home Loan Mortgage Corp. 06/29/17 Federal National Mortgage Assoc. 04/12/17 Federal National Mortgage Assoc. 04/19/17 Federal National Mortgage Assoc. 04/20/17 Federal National Mortgage Assoc. 04/27/17 Federal National Mortgage Assoc. 04/27/17 Federal National Mortgage Assoc. 05/10/17 Federal National Mortgage Assoc. 05/11/17 Federal National Mortgage Assoc. 06/01/17 Federal National Mortgage Assoc. 06/12/17 Federal National Mortgage Assoc. 06/21/17 U.S. Treasury Note 04/15/17 U.S. Treasury Note 04/30/17 U.S. Treasury Note 04/30/17 U.S. Treasury Note 05/15/17 U.S. Treasury Note 05/31/17 U.S. Treasury Note 06/15/17 U.S. Treasury Note 06/30/17 U.S. Treasury Note 07/15/17 U.S. Treasury Note 07/31/17 Total U.S. Government & Agency Obligations (Cost $164,852,713) 1 DAILY INCOME FUND Portfolio of Investments Daily Income Fund | March 31, 2017 | (Unaudited) Money Market Fund | 15.9% of portfolio Interest Rate / Yield (a) Maturity Date Shares Value State Street Institutional U.S.Government Money Market Fund %(b) $ 31,267,409 (Premier Class) Total Money Market Fund (Cost $31,267,409) Total Investments in Securities (Cost $196,120,122) | 100% $ 196,120,122 (a) Yield represents yield at date of purchase. (b) 7-day yield at March 31, 2017. At March 31, 2017, the cost of investment securities for tax purposes was $196,120,122. There were no unrealized gains or losses. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair valuation of investments). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total U.S. Government & Agency Obligations $ - $ 164,852,713 $ - $ 164,852,713 Commercial Paper $ - $ - $ - $ - Corporate Bonds $ - $ - $ - $ - Cash Equivalents $ 31,267,409 $ - $ - $ 31,267,409 $ 31,267,409 $ 164,852,713 $ - $ 196,120,122 There were no transfers between levels during the period ended March 31, 2017. 2 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments Short-Term Government Securities Fund | March 31, 2017 | (Unaudited) Corporate Bonds | 41.3% of portfolio Consumer Discretionary | 2.9% Interest Rate Maturity Date Face Amount Value Ethiopian Leasing (2012) LLC % 07/30/25 $ 149,659 $ 151,043 VRG Linhas Aéreas SA 03/13/18 Total Consumer Discretionary Energy | 9.5% Petroleos Mexicanos 12/20/22 Petroleos Mexicanos 12/20/22 Petroleos Mexicanos 04/15/25 Petroleos Mexicanos 12/15/25 Reliance Industries Ltd. 01/15/26 Reliance Industries Ltd. 01/15/26 Reliance Industries Ltd. 01/15/26 Total Energy Financials | 23.4% Ally Bank 08/21/17 Altitude Investments 17 LLC 11/08/25 American Express Bank FSB 10/23/17 American Express Centurion Bank 06/04/18 Athene Global Funding (b) 10/23/18 Banco Bilbao Vizcaya Argentaria Puerto Rico 04/20/17 Capital One Bank USA NA 07/09/18 Capital One NA 07/16/18 Chase Bank USA NA (a) 05/26/17 Compass Bank 07/31/17 GE Capital Bank 10/17/17 HSBC Bank USA NA (a) 11/17/20 Hyundai Capital America (b) (a) 04/03/20 Jackson National Life Global Funding (b) 01/30/20 JP Morgan Chase Bank NA 10/01/17 Lulwa Ltd. 03/26/25 Mexican Aircraft Finance IV 07/13/25 Mexican Aircraft Finance V 01/14/27 Morgan Stanley (a) 02/14/20 Morgan Stanley (a) 01/20/22 MSN 41079 and 41084 Ltd. 12/14/24 Northern Bank & Trust Co. 11/28/18 Pacific Life Global Funding (b) 05/15/17 Penta Aircraft Leasing 2013 LLC 04/29/25 Protective Life Global Funding (b) 09/13/19 Safina Ltd. 01/15/22 Safina Ltd. 12/30/23 Sallie Mae Bank 10/16/17 Salmon River Export LLC 09/15/26 Sandalwood 2013 LLC 02/12/26 Santa Rosa Leasing LLC 08/15/24 Tagua Leasing LLC 07/12/24 Tagua Leasing LLC 09/18/24 Union 11 Leasing LLC 01/23/24 Union 16 Leasing LLC 01/22/25 VCK Lease SA 07/24/26 Wells Fargo Bank 04/24/17 Wells Fargo Bank 01/05/18 World's Foremost Bank 06/11/18 Total Financials Industrials | 0.7% Sayarra Ltd. 10/29/21 Volkswagen Group of America Finance LLC (b) 05/23/17 Total Industrials Information Technology | 4.8% Apple Inc. 02/08/19 Micron Semiconductor Asia PTE Ltd. 01/15/19 Total Information Technology Total Corporate Bonds (Cost $30,667,596) 3 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments Short-Term Government Securities Fund | March 31, 2017 | (Unaudited) Mortgage-Backed Securities | 3.6% of portfolio Interest Rate Maturity Date Face Amount Value FDIC Structured Sale Guaranteed Notes 2010-S3 (b) % 12/03/20 $ 175,521 $ 175,935 GNMA #2602 06/20/28 GNMA #8004 (a) 07/20/22 GNMA #8006 (a) 07/20/22 GNMA #8038 (a) 08/20/22 GNMA #8040 (a) 08/20/22 GNMA #8054 (a) 10/20/22 GNMA #8076 (a) 11/20/22 GNMA #8157 (a) 03/20/23 GNMA #8191 (a) 05/20/23 GNMA #8259 (a) 08/20/23 GNMA #8297 (a) 12/20/17 GNMA #8332 (a) 03/20/18 GNMA #8344 (a) 04/20/18 GNMA #8384 (a) 03/20/24 GNMA #8393 (a) 08/20/18 GNMA #8400 (a) 08/20/18 GNMA #8405 (a) 09/20/18 GNMA #8423 (a) 05/20/24 GNMA #8429 (a) 11/20/18 GNMA #8459 (a) 07/20/24 GNMA #8499 (a) 05/20/19 GNMA #8518 (a) 10/20/24 GNMA #8532 (a) 10/20/24 GNMA #8591 (a) 02/20/25 GNMA #8638 (a) 06/20/25 GNMA #8648 (a) 07/20/25 GNMA #8663 (a) 07/20/25 GNMA #8680 (a) 08/20/20 GNMA #8687 (a) 08/20/25 GNMA #8702 (a) 10/20/20 GNMA #8747 (a) 11/20/25 GNMA #8807 (a) 07/20/21 GNMA #8836 (a) 09/20/21 GNMA #8847 (a) 04/20/26 GNMA #8869 (a) 11/20/21 GNMA #8873 (a) 11/20/21 GNMA #8877 (a) 05/20/26 GNMA #8883 (a) 12/20/21 GNMA #8915 (a) 02/20/22 GNMA #8934 (a) 03/20/22 GNMA #8978 (a) 05/20/22 GNMA #80053 (a) 03/20/27 GNMA #80058 (a) 04/20/27 GNMA #80185 (a) 04/20/28 GNMA #80264 (a) 03/20/29 GNMA #80283 (a) 05/20/29 GNMA #80300 (a) 07/20/29 GNMA #80309 (a) 08/20/29 GNMA #80363 (a) 01/20/30 GNMA #80426 (a) 07/20/30 GNMA #80452 (a) 09/20/30 GNMA #80475 (a) 12/20/30 GNMA #80577 (a) 02/20/32 GNMA #80684 (a) 04/20/33 GNMA #81129 (a) 10/20/34 GNMA #607494 04/15/19 GNMA #616274 02/15/19 GNMA 2002-20 03/20/32 GNMA 2003-11 10/17/29 GNMA 2003-26 (a) 04/16/33 GNMA 2003-97 03/20/33 GNMA 2004-17 12/20/33 GNMA 2004-102 04/20/34 GNMA 2010-113 02/16/40 GNMA 2012-143 12/16/27 4 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments Short-Term Government Securities Fund | March 31, 2017 | (Unaudited) Mortgage-Backed Securities | continued Interest Rate Maturity Date Face Amount Value GNMA 2013-131 %(a) 09/16/43 $ 233,127 $ 232,068 GNMA #MA0668 12/20/27 NCUA Guaranteed Notes 2011-C1 (a) 03/09/21 Total Mortgage-Backed Securities (Cost $2,632,239) Asset-Backed Securities | 1.3% of portfolio Flagship Credit Auto Trust 17-1 (b) 12/15/21 Small Business Administration 98-20D 04/01/18 Small Business Administration 98-20E 05/01/18 Small Business Administration 98-20H 08/01/18 Small Business Administration 99-20D 04/01/19 Small Business Administration 04-20B 02/01/24 Small Business Administration 04-20C 03/01/24 Small Business Administration 16-10E 09/01/26 Small Business Administration 16-10F 11/01/26 Small Business Administration Pool # 100075 05/25/19 Small Business Administration Pool # 502261 (a) 10/25/17 Small Business Administration Pool # 503278 (a) 02/25/21 Small Business Administration Pool # 503463 (a) 09/25/21 Small Business Investment Companies 02-20K 11/01/22 Total Asset-Backed Securities (Cost $980,211) U.S. Government and Agency Obligations | 47.3% of portfolio AID-Tunisia 08/05/21 AID-Ukraine 09/29/21 Government Trust Certificate (Israel Trust) (c) 04/01/21 National Archives Facility Trust 09/01/19 Overseas Private Investment Corp. (d) 04/23/17 Overseas Private Investment Corp. 12/15/17 Overseas Private Investment Corp. (d) 02/19/18 Overseas Private Investment Corp. 06/15/19 Overseas Private Investment Corp. (e) 11/15/20 Overseas Private Investment Corp. 05/15/21 Overseas Private Investment Corp. 05/15/21 Overseas Private Investment Corp. 09/15/22 Overseas Private Investment Corp. 05/15/25 Philippine Power Trust I (b) 09/26/18 Private Export Funding Corp. 08/15/19 The Financing Corp. (c) 10/06/17 The Financing Corp. (c) 02/08/18 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/17 U.S. Department of Housing and Urban Development 08/01/18 U.S. Department of Housing and Urban Development 08/01/19 U.S. Department of Housing and Urban Development 08/01/19 U.S. Department of Housing and Urban Development 08/01/21 U.S. Department of Housing and Urban Development 08/01/22 U.S. Department of Housing and Urban Development 08/01/26 United States Treasury Note 08/31/17 United States Treasury Note 09/15/17 United States Treasury Note 01/15/18 United States Treasury Note 04/15/18 United States Treasury Note 09/30/18 United States Treasury Note 10/15/18 United States Treasury Note 02/15/19 United States Treasury Note 04/30/19 Total U.S. Government and Agency Obligations (Cost $34,810,641) Commercial Paper | 6.5% of portfolio KCP&L Greater Missouri Operations Co. (b) 04/03/17 NiSource Finance Corp. (b) 04/13/17 Total Commercial Paper (Cost $4,775,310) 5 SHORT-TERM GOVERNMENT SECURITIES FUND Portfolio of Investments Short-Term Government Securities Fund | March 31, 2017 | (Unaudited) Money Market Fund | Less than 0.1% of portfolio Interest Rate Maturity Date Shares Value State Street Institutional US Government Money Market Fund (Premier Class) %(f) $ 537 Total Money Market Fund (Cost $537) Total Investment in Securities (Cost $73,866,534) | 100% $ 73,642,320 (a) Variable coupon rate as of March 31, 2017. (b) Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration, normally to qualified institutional buyers. The security has been determined to be liquid under criteria established by the Fund’s Board of Directors. The total of such securities at period-end amounts to $6,555,887 and represents 8.9% of total investments. (c) Zero coupon rate. (d) Interest is paid at maturity. (e) Interest is paid at put date. (f) 7-day yield at March 31, 2017. At March 31, 2017, the cost of investment securities for tax purposes was $73,866,534. Net unrealized depreciation of investment securities was $224,214 consisting of unrealized gains of $178,569 and unrealized losses of $402,783. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair valuation of investments). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total U.S. Government & Agency Obligations $ - $ 34,710,798 $ 93,084 $ 34,803,882 Corporate Bonds $ - $ 30,438,797 $ - $ 30,438,797 Commercial Paper $ - $ 4,775,664 $ - $ 4,775,664 Mortgage-Backed Securities $ - $ 2,645,430 $ - $ 2,645,430 Municipal Bonds $ - $ - $ - $ - Asset-Backed Securities $ - $ 978,010 $ - $ 978,010 Cash Equivalents $ 537 $ - $ - $ 537 $ 537 $ 73,548,699 $ 93,084 $ 73,642,320 There were no transfers between levels during the period ended March 31, 2017. As of March 31, 2017, all Level 3 securities held by the Short-Term Government Securities Fund were not considered to be material. 6 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Corporate Bonds | 34.7% of portfolio Interest Maturity Face Consumer Discretionary | 0.4% Rate Date Amount Value ABC Inc. % 08/15/21 $ 810,000 $ 998,967 McDonald's Corp. 12/07/18 Stanley Black & Decker Inc. 11/17/18 Stanley Black & Decker Inc. 11/17/18 Total Consumer Discretionary Consumer Staples | 1.8% Alberto-Culver Co. 06/01/20 Anheuser-Busch InBev Fin. Inc. 02/01/19 Coca-Cola Co. (The) 09/01/21 Colgate-Palmolive Co. 05/01/18 Colgate-Palmolive Co. 03/15/19 PepsiCo Inc. 07/17/17 PepsiCo Inc. 02/22/19 PepsiCo Inc. 10/04/19 Phillip Morris International Inc. 11/09/17 Procter & Gamble Co. (The) 11/01/19 Procter & Gamble Co. (The) 02/02/21 Procter & Gamble Co. (The) 11/03/21 Wal-Mart Stores Inc. 12/15/18 Total Consumer Staples Energy | 5.1% ANR Pipeline Co. 11/01/21 Cameron International Corp. 06/15/17 Cameron International Corp. 07/15/18 Chevron Corp. 11/15/17 Chevron Corp. 12/05/17 Chevron Corp. 03/02/18 Chevron Corp. (a) 03/02/18 Chevron Corp. 06/24/18 Chevron Corp. 11/15/19 Chevron Corp. (a) 11/15/19 Chevron Corp. 11/17/20 Colonial Pipeline Co. (b) 10/15/20 ConocoPhillips Co. 05/15/18 ConocoPhillips Co. 01/15/20 Exxon Mobil Corp. 03/15/19 Exxon Mobil Corp. 03/06/18 Marathon Oil Corp. 06/01/20 Total Energy Financials | 6.2% Aetna Inc. (a) 12/08/17 Agricultural Bank of China NY (a) 05/21/18 Agricultural Bank of China NY 05/21/18 American Express Bank FSB 07/09/18 American Express Centurion Bank 06/25/18 Athene Global Funding (b) 10/23/18 Athene Global Funding (b) 01/25/22 Bank of America NA (a) 06/15/17 Bank of America NA 06/05/18 Berkshire Hathaway Finance Corp. (a) 03/07/18 Berkshire Hathaway Finance Corp. 03/07/18 Berkshire Hathaway Inc. 08/15/18 Capital One Bank USA NA 07/09/18 Capital One NA 07/16/18 Comenity Capital Bank 08/10/18 7 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Corporate Bonds | continued Interest Maturity Face Financials (continued) Rate Date Amount Value Compass Bank % 07/31/17 $ 250,000 $ 250,437 Discover Bank 07/09/18 Fishers Lane LLC (b) 04/05/17 Fixed Income Trust for Wal-Mart Stores Inc. (b) (a) 02/15/24 Flagstar Bancorp Inc. 07/15/21 Goldman Sachs Bank USA 07/16/18 Goldman Sachs Group Inc. (a) 11/15/17 HSBC Bank USA NA 08/24/20 Hyundai Capital America, Inc. (b) 04/03/20 Hyundai Capital America, Inc. (b) (a) 04/03/20 Industrial & Commercial Bank of China NY (a) 11/13/17 Industrial & Commercial Bank of China NY 11/13/17 Jackson National Life Global Funding (b) 10/15/18 Jackson National Life Global Funding (b) 01/30/20 JP Morgan Chase Bank NA 10/01/17 MetLife Global Funding I (b) 09/14/18 MetLife Global Funding I (b) 12/19/18 Pricoa Global Funding I (b) 05/29/18 Protective Life Global Funding (b) 09/13/19 Sallie Mae Bank 10/30/17 State Bank of India NY 12/05/17 UBS AG, Stamford CT 03/26/18 World's Foremost Bank 07/16/18 Xtra Finance Corp. 04/01/17 Total Financials Health Care | 1.5% Bristol-Myers Squibb Co. 08/01/17 Johnson & Johnson 11/21/17 Johnson & Johnson 12/05/19 Merck & Co., Inc. 02/10/20 Pfizer Inc. 12/15/21 UnitedHealth Group Inc. 12/15/17 UnitedHealth Group Inc. 07/16/18 Total Health Care Industrials | 3.4% BNSF Railway Co. 01/01/20 Burlington Northern & Santa Fe Railway Co. 01/15/21 Burlington Northern & Santa Fe Railway Co. 01/15/23 Caterpillar Inc. 06/26/17 General Electric Co. 12/06/17 General Electric Co. (a) 12/07/17 General Electric Co. (a) 12/20/17 General Electric Co. 03/28/20 Parker Hannifin Corp. 05/15/18 United Technologies Corp. 05/04/18 Volkswagen Group of America Finance LLC (b) 05/23/17 Total Industrials Information Technology | 6.1% Apple Inc. 05/05/17 Apple Inc. 05/03/18 Apple Inc. 02/22/19 Apple Inc. 05/06/19 Apple Inc. 08/02/19 Apple Inc. 02/09/22 Cisco Systems Inc. 02/28/18 8 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Corporate Bonds | continued Interest Maturity Face Information Technology (continued) Rate Date Amount Value Intel Corp. % 12/15/17 $ 950,000 $ 950,619 International Business Machines Corp. 01/27/22 Lender Processsing Services Inc. 04/15/23 Microsoft Corp. 11/15/17 Microsoft Corp. 05/01/18 Microsoft Corp. 12/06/18 Microsoft Corp. 08/08/19 Microsoft Corp. 11/03/20 Microsoft Corp. 02/06/22 Oracle Corp. (a) 07/07/17 Total Information Technology Materials | 0.5% PPG Industries, Inc. 11/15/19 3M Co. 09/19/21 Total Materials Telecomunication Services | 0.2% Wireless Telecommunication Services Ameritech Capital Funding Corp. 01/15/18 Total Telecommunication Services Utilities | 9.5% Ameren Illinois Co. 04/01/18 Alabama Power Co. 02/15/19 Atlantic City Electric Co. 04/01/21 California Water Service Co. 05/01/19 Centerpoint Energy Resources Corp. 11/01/17 Connecticut Light & Power Co. 09/01/17 Duke Energy Florida Project Finance, LLC 03/01/22 Duke Energy Progress Inc. (a) 11/20/17 El Paso Natural Gas Co. 04/15/17 Entergy Louisiana LLC 05/01/21 Gulf Power Co. 06/15/17 Northern Natural Gas Co. (b) 06/01/21 Northwest Natural Gas Co. 08/01/17 PacifiCorp 07/15/18 Public Service Co. of New Hampshire 12/01/19 San Diego Gas & Electric Co. 02/01/22 Southern California Edison Co. 05/01/17 Southern California Edison Co. 11/01/17 Southern California Edison Co. 08/15/18 Southern California Edison Co. 02/01/22 Southern Natural Gas Company, LLC 06/15/21 Toledo Edison Co. 05/01/20 Union Electric Co. 06/15/17 Union Electric Co. 08/01/18 Union Electric Co. 10/01/19 Westar Energy Inc. 07/15/20 Western Massachusetts Electric Co. 09/15/21 WGL Holdings Inc. 11/01/19 Wisconsin Power and Light Co. 07/15/19 Total Utilities Total Corporate Bonds (Cost $188,100,810) 9 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Interest Maturity Face Yankee Bonds | 13.2% of portfolio Rate Date Amount Value ABN AMRO Bank N.V. (b) % 01/18/19 $ 650,000 $ 650,165 ABN AMRO Bank N.V. (b) (a) 01/18/19 Actavis Funding SCS 03/12/18 Alibaba Group Holding Ltd. 11/28/19 African Development Bank 09/01/19 Bayer US Finance LLC (b) 10/06/17 China Funding Investment 2014-2 (a) 08/12/17 CNOOC Nexen Finance (2014) ULC 04/30/17 CNOOC Nexen Finance (2015) Australia Pty Ltd. 05/05/20 Daimler Finance NA LLC (b) 08/01/17 Daimler Finance NA LLC (b) (a) 08/01/17 DEPFA ACS Bank (a) 06/20/17 Deutsche Bank AG 05/10/19 Deutsche Bank AG (a) 05/10/19 Hydro-Quebec 01/03/26 Landesbank Baden-Wuerttemberg 03/05/18 Landesbank Baden-Wuerttemberg 01/31/20 Landesbank Baden-Wuerttemberg 02/01/23 International Bank for Reconstruction and Development (c) 05/01/18 Mizuho Bank Ltd. (b) 10/20/18 Nexen Energy ULC 05/15/17 Pentair Finance S.A. 09/15/18 Petróleos Mexicanos S.A. de C.V.(b) (a) 03/11/22 Petróleos Mexicanos S.A. de C.V. 12/15/25 Reckitt Benckiser Treasury Services plc.(b) 09/21/18 Santander UK plc 03/14/19 Santander UK plc (a) 03/14/19 Shell International Finance BV 08/10/18 Shell International Finance BV 11/10/18 Shell International Finance BV 09/12/19 Shell International Finance BV (a) 09/12/19 Shell International Finance BV 05/11/20 Sinopec Group Overseas Development (2014) Ltd.(b) 04/10/17 Sinopec Group Overseas Development (2015) Ltd.(b) 04/28/20 Sinopec Group Overseas Development (2016) Ltd.(b) 09/29/19 Standard Chartered Bank plc.(b) 08/19/19 Standard Chartered Bank plc.(b) (a) 08/19/19 Statoil ASA 11/09/17 Statoil ASA 11/08/18 Sumitomo Mitsui Banking Corp. 10/19/18 Sumitomo Mitsui Banking Corp. 01/11/19 Toronto Dominion Bank 09/06/18 TransCanada PipeLines Ltd. 01/12/18 TransCanada PipeLines Ltd. (a) 01/12/18 TransCanada PipeLines Ltd. 01/15/19 Total Yankee Bonds (Cost $71,558,530) Asset Backed Securities | 20.9% of portfolio Access Group Inc. 01 (a) 05/25/29 Access Group Inc. 04-A (a) 04/25/29 Access Group Inc. 05-B (a) 07/25/35 Ally Master Owner Trust 14-4 (a) 06/17/19 Ally Master Owner Trust 14-4 06/17/19 Ally Master Owner Trust 14-5 (a) 10/15/19 Ally Master Owner Trust 14-5 10/15/19 10 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Asset Backed Securities | continued Interest Maturity Face Rate Date Amount Value Ally Master Owner Trust 15-2 % 01/15/21 $ 725,000 $ 725,626 American Credit Acceptance Receivables Trust 16-A (b) 05/12/20 Avant Loans Funding Trust 16-A (b) 05/15/19 Avant Loans Funding Trust 16-B (b) 08/15/19 Avant Loans Funding Trust 16-C (b) 09/16/19 Axis Equipment Finance Receivables LLC 15-1 (b) 03/20/20 Axis Equipment Finance Receivables LLC 16-A (b) 11/20/21 California Republic Auto Receivable Trust 15-3 05/17/21 CCR Inc. MT-100 Payment Rights Master Trust 12-C (b) 07/10/22 College Loan Corp Trust 07-2 (a) 01/25/24 CPS Auto Trust 13-A (b) 06/15/20 CPS Auto Trust 13-B (b) 09/15/20 CPS Auto Trust 14-C (b) 02/15/19 CPS Auto Trust 15-A (b) 07/15/19 CPS Auto Trust 17-A (b) 08/17/20 Credit Acceptance Auto Loan Trust 17-1 (b) 10/15/25 DT Auto Owner Trust 16-1 (b) 09/16/19 Edlinc Student Loan Funding Trust 12-A (b) (a) 10/01/25 Education Loan Asset Backed Trust 13-1 (b) (a) 11/25/33 Element Rail Leasing I LLC 14-1 (b) 04/19/44 Element Rail Leasing I LLC 15-1 (b) 02/19/45 Element Rail Leasing I LLC 16-1 (b) 03/19/46 Entergy New Orleans Storm Recovery Fund 15-1 06/01/27 Exeter Automobile Receivables Trust 15-3 (b) 03/16/20 Exeter Automobile Receivables Trust 16-1 (b) 07/15/20 Exeter Automobile Receivables Trust 16-3 (b) 11/16/20 Exeter Automobile Receivables Trust 17-1 (b) 03/15/21 Flagship Credit Auto Trust 15-3 (b) 10/15/20 Flagship Credit Auto Trust 17-1 (b) 12/15/21 Ford Credit Floorplan Master Owner Trust 16-1 02/15/21 Ford Credit Floorplan Master Owner Trust 16-1 (a) 02/15/21 Foursight Capital Automobile Receivables Trust 16-1 (b) 10/15/21 FRS I LLC 13-1 (b) 04/15/43 KeyCorp Student Loan Trust 00-A (a) 05/25/29 KeyCorp Student Loan Trust 00-B (a) 07/25/29 KeyCorp Student Loan Trust 04-A (a) 10/28/41 KeyCorp Student Loan Trust 04-A (a) 01/27/43 KeyCorp Student Loan Trust 05-A (a) 09/27/40 KeyCorp Student Loan Trust 06-A (a) 09/27/35 Longtrain Leasing III LLC 2015-1 (b) 01/15/45 Navistar Financial Dealer Note Master Trust 15-1 (b) (a) 06/25/20 Navistar Financial Dealer Note Master Trust 16-1 (b) (a) 09/27/21 Nelnet Private Education Loan Trust 16-A (b) 12/26/40 One Main Financial Issuance Trust 14-2 (b) 09/18/24 One Main Financial Issuance Trust 15-2 (b) 07/18/25 One Main Direct Auto Receivables Trust 16-1 (b) 01/15/21 Oscar US Funding Trust 16-2 (b) 11/15/19 Sierra Auto Receivables Securities Trust 16-1 (b) 01/18/22 Skopos Auto Receivables Trust 15-2 (b) 02/15/20 SLC Student Loan Trust 05-1 (a) 02/15/45 SLC Student Loan Trust 06-A (a) 07/15/36 SLC Student Loan Trust 06-A (a) 07/15/36 SLM Student Loan Trust 03-A (a) 09/15/20 SLM Student Loan Trust 03-B (a) 03/15/22 SLM Student Loan Trust 03-11 (a) 12/15/38 SLM Student Loan Trust 04-A (a) 06/15/33 SLM Student Loan Trust 04-B (a) 03/15/24 SLM Student Loan Trust 05-A (a) 06/15/23 11 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Asset Backed Securities | continued Interest Maturity Face Rate Date Amount Value SLM Student Loan Trust 06-A %(a) 12/15/23 $ 1,724,694 $ 1,712,827 SLM Student Loan Trust 07-A (a) 09/15/25 Small Business Administration 02-20K 11/01/22 SoFi Consumer Loan Program Trust 17-1 (b) 01/26/26 ThunderRoad Motorcycle Trust 16-1 (b) 09/15/22 United Auto Credit Securitization Trust 16-2 (b) 09/10/18 Total Asset Backed Securities (Cost $111,031,529) Mortgage Backed Securities | 2.3% of portfolio Accredited Mortgage Loan Trust 03-1 (a) 06/25/33 ACE Securities Corp. 06-ASL1 (a) 02/25/36 ACE Securities Corp. 06-GP1 (a) 02/25/31 ACE Securities Corp. 06-SL1 (a) 09/25/35 Adjustable Rate Mortgage Trust 05-10 (a) 01/25/36 American Business Financial Services 02-1 12/15/32 American Home Mortgage Investment Trust 05-01 (a) 06/25/45 American Home Mortgage Investment Trust 05-03 09/25/35 Amresco Residential Securities 98-1 10/25/27 Banc of America Alternative Loan Trust Inc. 07-2 06/25/37 Banc of America Funding Corp. 04-A (a) 09/20/34 Banc of America Funding Corp. 05-G (a) 10/20/35 Banc of America Funding Corp. 07-5 07/25/37 Banc of America Mortgage Securities Inc. 02-J (a) 09/25/32 Banc of America Mortgage Securities Inc. 05-1 02/25/20 Banc of America Mortgage Securities Inc. 05-C (a) 04/25/35 Bayview Financial Acquisition Trust 06-D 12/28/36 Bayview Financial Asset Trust 07-SR1A (b) (a) 03/25/37 Bear Stearns Adjustable Rate Mortgage Trust 04-10 (a) 01/25/35 Bear Stearns Adjustable Rate Mortgage Trust 05-12 (a) 02/25/36 Bear Stearns ALT-A Trust 04-11 (a) 11/25/34 Bear Stearns ALT-A Trust 05-4 (a) 05/25/35 Bear Stearns ALT-A Trust 05-9 (a) 11/25/35 Bear Stearns ALT-A Trust 06-6 (a) 11/25/36 Bear Stearns Asset Backed Securities Trust 03-3 (a) 06/25/43 Bear Stearns Asset Backed Securities Trust 04-HE5 (a) 07/25/34 Bear Stearns Structured Products Inc., 00-1 (b) (a) 08/28/33 CDC Mortgage Capital Trust 02-HE1 (a) 01/25/33 Chase Mortgage Finance Corp. 05-A1 (a) 12/25/35 Chaseflex Trust 05-2 06/25/35 CITICORP Mortgage Securities, Inc. 07-1 01/25/22 CITICORP Mortgage Securities, Inc. 07 -1 (d) 03/25/37 Citigroup Mortgage Loan Trust, Inc. 05-7 (a) 09/25/35 Cityscape Home Equity Loan Trust 96-2 08/25/26 Conseco Finance Securitizations Corp. 01-2 02/01/33 Contimortgage Home Equity Loan Trust 95-2 08/15/25 Countrywide Alternative Loan Trust 04-24CB 11/25/34 Countrywide Alternative Loan Trust 05-11CB 06/25/35 Countrywide Alternative Loan Trust 05-43 (a) 10/25/35 Countrywide Asset Backed Certificate 02-S2 (e) 01/25/17 Countrywide Asset Backed Certificate 02-S4 (a) 10/25/17 Countrywide Asset Backed Certificate 04-S1 02/25/35 Countrywide Asset Backed Certificate 06-S7 (a) 11/25/35 Countrywide Asset Backed Certificate 07-S1 11/25/36 Countrywide Home Loans 03-49 (a) 12/19/33 Countrywide Home Loans 05-HYB8 (a) 12/20/35 Countrywide Home Loans 06-HYB5 (a) 09/20/36 Credit Suisse First Boston Mortgage 03-21 08/25/18 12 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Mortgage Backed Securities | continued Interest Maturity Face Rate Date Amount Value Credit Suisse First Boston Mortgage 03-AR24 %(a) 10/25/33 $ 150,006 $ 147,123 Credit Suisse First Boston Mortgage 04-AR3 (a) 04/25/34 Credit Suisse First Boston Mortgage 05-10 11/25/20 DLJ Mortgage Acceptance Corp. 91-3 (a) 01/25/21 Encore Credit Receivables Trust 05-3 (a) 10/25/35 FHLMC 2649 07/15/18 FHLMC 780754 (a) 08/01/33 First Alliance Mortgage Loan Trust 94-1 04/25/25 First Horizon Mortgage Alternative Mortgage Securities 04-AA3 (a) 09/25/34 First Horizon Mortgage Pass-Through Trust 05-AR2 (a) 05/25/35 FNMA 03-38 03/25/23 FNMA 813842 (a) 01/01/35 GMAC Mortgage Corp. Loan Trust 06-HE3 10/25/36 GMAC Mortgage Corp. Loan Trust 07-HE1 08/25/37 GNMA 03-11 10/17/29 GNMA 03-26 (a) 04/16/33 GNMA 04-17 12/20/33 Green Tree Financial Corp. 98-5 03/01/30 GS Mortgage Loan Trust 03-10 (a) 10/25/33 GS Mortgage Loan Trust 05-8F 10/25/20 GS Mortgage Loan Trust 05-AR3 (a) 05/25/35 GS Mortgage Loan Trust 05-AR6 (a) 09/25/35 Home Equity Mortgage Trust 06-1 05/25/36 Home Equity Mortgage Trust 06-2 (a) 07/25/36 Home Savings of America 9 (a) 11/25/17 Home Savings of America 11 (a) 01/25/18 IMPAC Secured Assets Corp. 03-3 (a) 08/25/33 Indymac Indx Mortgage Loan Trust 05-AR15 (a) 09/25/35 Indymac Residential Mortgage-Backed Trust 05-L1 (e) (a) 07/25/13 JP Morgan Mortgage Trust 05-A2 (a) 04/25/35 Lehman ABS Manufactured Housing Contract 01-B 04/15/40 Master Adjustable Rate Mortgages Trust 04-13 (a) 04/21/34 Master Adjustable Rate Mortgages Trust 05-1 (a) 01/25/35 Master Alternative Loans Trust 03-5 08/25/33 Master Asset Backed Securities Trust 07-NCW (b) (a) 05/25/37 Master Asset Securitization Trust 07-1 10/25/22 Merrill Lynch Mortgage Investors Trust 03-A2 (a) 02/25/33 Merrill Lynch Mortgage Investors Trust 06-SL1 (a) 09/25/36 Morgan Stanley Capital Inc. 04-1 11/25/18 Morgan Stanley Mortgage Loan Trust 05-5AR (a) 09/25/35 Morgan Stanley Mortgage Loan Trust 06-1AR (a) 02/25/36 Morgan Stanley Mortgage Loan Trust 07-10XS 07/25/47 New Century Home Equity Loan Trust 97-NC5 (a) 10/25/28 2 2 Nomura Asset Acceptance Corporation 06-AF2 (a) 08/25/36 Nomura Asset Acceptance Corporation 07-1 03/25/47 Oakwood Mortgage Investors, Inc. 99-D 11/15/29 Oakwood Mortgage Investors, Inc. 02-A (e) (a) 09/15/14 Option One Mortgage Loan Trust 07-FXD2 03/25/37 Prime Mortgage Trust 05-2 07/25/20 Residential Accredit Loans, Inc. 05-QS5 04/25/35 Residential Accredit Loans, Inc. 06-QS4 04/25/36 Residential Asset Mortgage Products Inc. 02-RS5 09/25/32 Residential Asset Securitization Trust 04-A3 06/25/34 Residential Asset Securitization Trust 05-A14 12/25/35 Residential Funding Mortgage Securities 00-HI5 12/25/25 Residential Funding Mortgage Securities I 03-S15 08/25/18 Residential Funding Mortgage Securities I 05-SA2 (a) 06/25/35 Residential Funding Mortgage Securities I 06-SA1 (a) 02/25/36 13 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Mortgage Backed Securities | continued Interest Maturity Face Rate Date Amount Value Ryland Acceptance Corp. 64 E %(a) 04/01/18 $ 7,507 $ 7,491 Salomon Brothers Mortgage Securities 97-LB6 12/25/27 8 8 Structured Adjustable Rate Mortgage Loan Trust 04-3AC (a) 03/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-4 (a) 04/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-11 (a) 08/25/34 Structured Adjustable Rate Mortgage Loan Trust 04-18 (a) 12/25/34 Structured Adjustable Rate Mortgage Loan Trust 05-11 (a) 05/25/35 Structured Adjustable Rate Mortgage Loan Trust 06-1 (a) 02/25/36 Structured Adjustable Rate Mortgage Loan Trust 06-4 (a) 05/25/36 Structured Adjustable Rate Mortgage Loan Trust 06-4 (a) 05/25/36 Structured Asset Mortgage Investments 04-AR5 (a) 10/19/34 Structured Asset Securities Corp. 98-RF1 (b) (a) 04/15/27 Structured Asset Securities Corp. 03-37A (a) 12/25/33 Terwin Mortgage Trust 04-5HE (a) 06/25/35 Wachovia Mortgage Loan Trust 06-A (a) 05/20/36 Washington Mutual Mortgage Securities Corp. 04-AR3 (a) 06/25/34 Washington Mutual Mortgage Securities Corp. 04-AR14 (a) 01/25/35 Washington Mutual MSC Mortgage Pass-Through Certificates 03-MS2 03/25/18 Wells Fargo Mortgage Backed Securities Trust 04-B (a) 02/25/34 Wells Fargo Mortgage Backed Securities Trust 04-E (a) 05/25/34 Wells Fargo Mortgage Backed Securities Trust 04-EE (a) 12/25/34 Wells Fargo Mortgage Backed Securities Trust 04-F (a) 06/25/34 Wells Fargo Mortgage Backed Securities Trust 04-I (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-K (a) 07/25/34 Wells Fargo Mortgage Backed Securities Trust 04-R (a) 09/25/34 Wells Fargo Mortgage Backed Securities Trust 05-AR14 (a) 08/25/35 Wells Fargo Mortgage Backed Securities Trust 05-AR15 (a) 09/25/35 Wells Fargo Mortgage Backed Securities Trust 05-AR16 (a) 10/25/35 Wells Fargo Mortgage Backed Securities Trust 06-AR4 (a) 04/25/36 Wells Fargo Mortgage Backed Securities Trust 06-AR19 (a) 12/25/36 Total Mortgage Backed Securities (Cost $14,591,577) Municipal Bonds | 20.9% of portfolio Alaska | 1.1% Alaska Housing Finance Corp. 12/01/26 Alaska Housing Finance Corp. (a) 06/01/43 Alaska Student Loan Corp. (a) 08/25/31 Total Alaska California | 0.3% Desert Sands California Unified School District 06/01/19 Fresno County CA Pension Obligation (c) 08/15/22 Stockton California Pension Obligation 09/01/17 University of California 05/15/20 Total California Colorado | 1.1% Colorado Housing & Finance Authority 05/01/17 Colorado Housing & Finance Authority 05/01/18 Colorado State Department of Corrections 09/01/17 Total Colorado 14 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Municipal Bonds | continued Interest Maturity Face Florida | 0.8% Rate Date Amount Value Florida State Board of Administration Finance Corp. % 07/01/19 $ 4,375,000 $ 4,409,650 Total Florida Illinois | 0.9% Illinois, State of Sales Tax Revenue 06/15/19 Village of Rosemont Illinois 12/01/18 Total Illinois Indiana | 0.1% Indiana Bond Bank 01/15/19 Total Indiana Louisiana | 0.5% New Orleans Louisiana 09/01/17 New Orleans Louisiana 09/01/19 Total Louisiana Michigan | 0.1% Wayne County Michigan 12/01/18 Total Michigan Mississippi | less than 0.1% Mississippi, State of 10/01/22 Total Mississippi Missouri | 0.1% Missouri Higher Education Loan Authority (a) 01/26/26 Total Missouri New Jersey | 3.9% New Jersey Economic Development Authority (c) 02/15/18 New Jersey Economic Development Authority (c) 02/15/19 New Jersey Economic Development Authority (c) 02/15/20 New Jersey Economic Development Authority (c) 02/15/21 New Jersey Economic Development Authority (c) 02/15/22 Total New Jersey New York | 3.6% New York City, NY Transitional Finance Authority 08/01/18 New York City, NY Transitional Finance Authority 05/01/19 New York City, NY Transitional Finance Authority 08/01/20 New York City, NY Transitional Finance Authority 11/01/20 New York City, NY Transitional Finance Authority 02/01/21 New York State Urban Development Corp. 03/15/20 New York State Urban Development Corp. 03/15/22 Utility Debt Securitization Authority, NY 06/15/21 Total New York North Carolina | 0.3% North Carolina Housing Finance Agency 01/01/30 North Carolina State Education Assistance Authority (a) 07/25/39 Total North Carolina Oklahoma | 0.1% Oklahoma Student Loan Authority (a) 02/25/32 Total Oklahoma 15 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) Municipal Bonds | continued Interest Maturity Face Pennsylvania | 4.3% Rate Date Amount Value Lehigh County Authority PA % 12/01/18 $ 3,825,000 $ 3,896,413 Pennsylvania Higher Education Assistance Agency (b) (a) 05/25/57 Philadelphia Pennsylvania Authority for Industrial Development (c) 04/15/18 Philadelphia Pennsylvania Authority for Industrial Development (c) 04/15/19 Philadelphia Pennsylvania Authority for Industrial Development (c) 04/15/20 Philadelphia Pennsylvania Authority for Industrial Development (c) 04/15/20 Philadelphia Pennsylvania Authority for Industrial Development (c) 04/15/22 Total Pennsylvania Puerto Rico | 1.7% Puerto Rico, Commonwealth of 07/01/17 Puerto Rico, Commonwealth of 07/01/17 Puerto Rico, Commonwealth of 07/01/18 Puerto Rico, Commonwealth of 07/01/18 Puerto Rico, Commonwealth of 07/01/18 Puerto Rico, Commonwealth of 07/01/19 Puerto Rico Electric Power Authority 07/01/18 Puerto Rico Electric Power Authority 07/01/17 Puerto Rico Electric Power Authority 07/01/17 Puerto Rico Highway & Transportation Authority 07/01/17 Puerto Rico Highway & Transportation Authority 07/01/18 Puerto Rico Highway & Transportation Authority 07/01/19 Puerto Rico Highway & Transportation Authority 07/01/21 Puerto Rico Sales Tax Financing Corp. 08/01/19 Puerto Rico Sales Tax Financing Corp. 08/01/20 Total Puerto Rico Texas | 0.6% Austin TX 09/01/17 Total Texas Vermont | 0.2% Vermont Student Assistance Corp. (a) 07/28/34 Total Vermont Washington | 0.2% Energy Northwest, WA 07/01/18 Total Washington Wisconsin | 1.0% Wisconsin, Public Finance Authority 09/01/18 Wisconsin, Public Finance Authority 11/01/19 Wisconsin, Public Finance Authority 03/01/20 Total Wisconsin Total Municipal Bonds (Cost $114,819,835) U.S. Government and Agency Obligations | 3.1% of portfolio Overseas Private Investment Corp. (f) 04/23/17 Overseas Private Investment Corp. 06/15/19 Overseas Private Investment Corp. (g) 11/15/20 Overseas Private Investment Corp. 09/15/22 Tennessee Valley Authority (c) 06/15/21 U.S. Department of Housing & Urban Development 08/01/19 U.S. Department of Housing & Urban Development 08/01/21 U.S. Department of Housing & Urban Development 08/01/22 U.S. Treasury Notes 06/15/17 16 SHORT-TERM BOND FUND Portfolio of Investments Short-Term Bond Fund | March 31, 2017 | (Unaudited) U.S. Government and Agency Obligations | continued Interest Maturity Face Rate Date Amount Value U.S. Treasury Notes % 08/31/17 $ 1,925,000 $ 1,932,669 U.S. Treasury Notes 09/15/17 U.S. Treasury Notes 04/30/19 U.S. Treasury Notes 10/31/20 Total U.S. Government and Agency Obligations (Cost $16,787,021) Commercial Paper | 4.9% of portfolio China International Marine Containers Hong Kong Ltd. 04/05/17 COFCO Capital Corp. 04/06/17 ICBCIL Finance Co. Ltd. (b) 04/13/17 Waste Management, Inc. (b) 04/04/17 Total Commercial Paper (Cost $26,475,835) Money Market | less than 0.1% of portfolio Shares State Street Institutional US Government Money Market Fund (Premier Class) (h) 48 48 Total Money Market (Cost $48) 48 Total Investment in Securities | 100% (Cost $543,365,185) $ 543,783,583 (a) Variable coupon rate as of March 31, 2017. (b) Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration, normally to qualified institutional buyers. The securities have been determined to be liquid under criteria established by the Fund’s Board of Directors. The total of such securities at period-end amounts to $83,759,450 and represents 15.4% of total investments. (c) Zero coupon security, purchased at a discount. (d) Step coupon security, the current rate may be adjusted upwards before maturity date. (e) Security did not mature on maturity date. While additional principal and interest have been received past the maturity date, the amount and timing of future payments is uncertain. (f) Interest is paid at maturity. (g) Interest is paid at put date. (h) 7-day yield at March 31, 2017. NA—National Association LLC—Limited Liablity Company SCS—Société En Commandite Simple NV—Naamloze Vennootschap ULC—Unlimited Liability Corporation AG— Aktiengesellschaft SA—Sociedad Anónima or Société Anonyme S.A. de C.V.—Sociedad Anonima de Capital Variable plc—Public Limited Company BV—Besloten Vennootschap ASA—Allmennaksjeselskap At March 31, 2017, the cost of investment securities for tax purposes was $543,365,185. Net unrealized appreciation of investment securities was $418,398 consisting of unrealized gains of $5,886,600 and unrealized losses of $5,468,202. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair valuation of investments). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Corporate Bonds $ - $ 188,286,150 $ 345,157 $ 188,631,307 Municipal Bonds $ - $ 113,660,930 $ - $ 113,660,930 Asset-Backed Securities $ - $ 113,664,985 $ - $ 113,664,985 Yankee Bonds $ - $ 71,590,692 $ - $ 71,590,692 U.S. Government & Agency Obligations $ - $ 16,864,192 $ - $ 16,864,192 Mortgage-Backed Securities $ - $ 12,669,248 $ 226,346 $ 12,895,594 Commercial Paper $ - $ 26,475,835 $ - $ 26,475,835 Cash Equivalents $ 48 $ - $ - $ 48 $ 48 $ 543,212,032 $ 571,503 $ 543,783,583 During the quarter a Corporate Bond security was transferred from level 2 to level 3 because there was a change in pricing vendor and the new pricing vendor did not provide transaprency regardingthe inputs used to determine the March 31, 2017 valuation. As of March 31, 2017, all Level 3 securities held by the Short-Term Bond Fund were not considered to be material. 17 STOCK INDEX FUND Portfolio of Investments Stock Index Fund | March 31, 2017 | (Unaudited) Cost Value Investment in S&P 500 Index Master Portfolio $ 49,641,020 $ 129,118,749 Substantially all the assets of the Stock Index Fund are invested in the S&P 500 Stock Index Master Portfolio managed by BlackRock Fund Advisors. As of March 31, 2017, the Stock Index Fund's ownership interest in the S&P 500 Stock Master Portfolio was 1.13%. See the Portfolio of Investments for the S&P 500 Stock Master Portfolio for holdings information. 18 VALUE FUND Portfolio of Investments Value Fund |March 31, 2017 | (Unaudited) Common Stocks | 95.8% of portfolio Consumer Discretionary | 4.6% Shares Value Auto Components Adient plc $ 1,144,044 Cooper Tire & Rubber Co. Distributors Genuine Parts Co. LKQ Corp. (a) Total Consumer Discretionary Energy | 10.5% Energy Equipment & Services Baker Hughes Inc. Helmerich & Payne, Inc. Oil, Gas, & Consumable Fuels Apache Corp. Chevron Corp. ConocoPhillips Marathon Oil Corp. QEP Resources, Inc. Royal Dutch Shell plc ADR Total Energy Financials | 15.5% Banks Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Wells Fargo & Co. Insurance Allstate Corp. (The) American International Group, Inc. Chubb Limited Total Financials Health Care | 18.2% Health Care Equipment & Supplies Abbott Laboratories Medtronic, plc Life Sciences Tools & Services Mettler-Toledo International Inc. (a) Pharmaceuticals Bristol-Myers Squibb Co. GlaxoSmithKline plc ADR Merck & Co., Inc. Pfizer, Inc. Total Health Care 19 VALUE FUND Portfolio of Investments Value Fund | March 31, 2017 | (Unaudited) Common Stocks | continued Industrials | 15.0% Shares Value Airlines Southwest Airlines Co. Building Products Johnson Controls International plc Industrial Conglomerates Honeywell International Inc. Machinery Flowserve Corp. Parker-Hannifin Corp. Trading Companies & Distributors Applied Industrial Technologies, Inc. Total Industrials Information Technology | 21.1% Communications Equipment Cisco Systems, Inc. Electronic Equipment, Instruments & Components TE Connectivity Ltd. Internet Software & Services Alphabet Inc. (Class C) (a) IT Services Leidos Holdings Inc. Visa Inc. (Class A) Semiconductors & Semiconductor Equipment Intel Corp. Software Microsoft Corp. Total Information Technology Materials | 10.9% Chemicals Dow Chemical Co. (The) Containers & Packaging Avery Dennison Corp. Bemis Co., Inc. Total Materials Total Common Stocks (Cost $541,622,675) Commercial Paper | 4.2% Face Amount COFCO Capital Corp., 1.3%, 04/06/2017 $ 10,000,000 Kansas City Power & Light Co., 1.1%, 04/03/2017 (b) Total Commercial Paper (Cost $41,588,333) 20 VALUE FUND Portfolio of Investments Value Fund | March 31, 2017 | (Unaudited) Money Market Fund | Less than 0.1% of portfolio Shares Value State Street Institutional U.S.Government Money Market Fund (Premier Class), 0.62% (c) $ 529 Total Money Market Fund (Cost $529) Total Investments in Securities (Cost $583,211,537) | 100% $ 990,261,567 (a) Non-income producing. (b) Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration normally to qualified institutional buyers. The security has been determined to be liquid under criteria established by the Fund's Board of Directors. The total of such securities at period-end amounts to $31,589,099 and represents 3.2% of total investments. (c) 7-day yield at March 31, 2017. plc - Public Limited Company ADR - American Depositary Receipt At March 31, 2017, the cost of investment securities for tax purposes was $583,211,537. Net unrealized appreciation of investment securities was $407,050,030 consisting of unrealized gains of $416,370,201 and unrealized losses of $9,320,171. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair valuation of investments). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ 948,673,332 $ - $ - $ 948,673,332 Commercial Paper $ - $ 41,587,706 $ - $ 41,587,706 Cash Equivalents $ 529 $ - $ - $ 529 $ 948,673,861 $ 41,587,706 $ - $ 990,261,567 There were no transfers between levels during the period ended March 31, 2017. 21 GROWTH FUND Portfolio of Investments Growth Fund | March 31, 2017 | (Unaudited) Common Stocks | 97.8% of portfolio Consumer Discretionary | 24.8% Shares Value Automobiles Ferrari NV $ 755,200 Tesla Inc. (a) Hotels, Restaurants & Leisure Hilton Worldwide Holdings Inc. MGM Resorts International Starbucks Corp. Yum! Brands, Inc. Internet & Direct Marketing Retail Amazon.com, Inc. (a) Netflix, Inc. (a) Priceline Group, Inc. (The) (a) Multiline Retail Dollar General Corp. Specialty Retail Home Depot, Inc. (The) O'Reilly Automotive, Inc. (a) Ross Stores, Inc. Total Consumer Discretionary Consumer Staples| 2.1% Food & Staples Retailing Costco Wholesale Corp. Tobacco Philip Morris International Inc. Total Consumer Staples Financials | 6.9% Banks Citizens Financial Group, Inc. First Republic Bank Capital Markets Charles Schwab Corp. (The) CME Group Inc. Intercontinental Exchange, Inc. Morgan Stanley State Street Corp. TD Ameritrade Holding Corp. Total Financials Health Care | 18.9% Biotechnology Alexion Pharmaceuticals Inc. (a) Biogen Inc. (a) Celgene Corp. (a) Incyte Corp. (a) Vertex Pharmaceuticals, Inc. (a) Health Care Equipment & Supplies Danaher Corp. Intuitive Surgical, Inc. (a) Stryker Corp. 22 GROWTH FUND Portfolio of Investments Growth Fund | March 31, 2017 | (Unaudited) Common Stocks | continued Shares Value Health Care Providers & Services Aetna Inc. $ 728,311 Anthem, Inc. Centene Corp. (a) Cigna Corp. Humana Inc. Unitedhealth Group Inc. Pharmaceuticals Allergan plc Merck & Co., Inc. Total Health Care Industrials | 7.2% Aerospace & Defense Boeing Co. (The) Textron Inc. Airlines Alaska Air Group, Inc. American Airlines Group Inc. Building Products Fortune Brands Home & Security, Inc. Commercial Services & Supplies Waste Connections, Inc. Machinery Fortive Corp. Total Industrials Information Technology | 36.3% Internet Software & Services Alibaba Group Holding Ltd. ADR (a) Alphabet Inc. (Class A) (a) Alphabet Inc. (Class C) (a) Facebook, Inc. (Class A) (a) Tencent Holdings Ltd. ADR IT Services PayPal Holdings, Inc. (a) Visa Inc. (Class A) Semiconductors & Semiconductor Equipment ASML Holding NV ADR NXP Semiconductors NV (a) Software Electronic Arts Inc. (a) Intuit Inc. Microsoft Corp. Red Hat, Inc. (a) salesforce.com, Inc. (a) ServiceNow, Inc. (a) Snap Inc. (a) Workday, Inc. (Class A) (a) Technology Hardware, Storage, & Peripherals Apple Inc. Total Information Technology 23 GROWTH FUND Portfolio of Investments Growth Fund | March 31, 2017 | (Unaudited) Common Stocks | continued Real Estate | 0.6% Shares Value Equity Real Estate Investment Trusts (REITs) Crown Castle International Corp. $ 793,380 Total Real Estate Telecommunication Services | 1.0% Wireless Telecommunication Services T-Mobile US, Inc. (a) Total Telecommunication Services Total Common Stocks (Cost $94,759,302) Money Market Fund | 2.2% of portfolio State Street Institutional US Government Money Market Fund (Premier Class), 0.62% (b) Total Money Market Fund (Cost $2,910,904) Total Investments in Securities (Cost $97,670,206) | 100% $ 131,594,989 (a) Non-income producing. (b) 7-day yield at March 31, 2017. NV - Naamloze Vennottschap plc - Public Limited Company ADR - American Depositary Receipt At March 31, 2017, the cost of investment securities for tax purposes was $97,739,293. Net unrealized appreciation of investment securities was $33,855,696 consisting of unrealized gains of $34,953,951 and unrealized losses of $1,098,255. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair valuation of investments). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ 128,684,085 $ - $ - $ 128,684,085 Cash Equivalents $ 2,910,904 $ - $ - $ 2,910,904 $ 131,594,989 $ - $ - $ 131,594,989 There were no transfers between levels during the period ended March 31, 2017. 24 SMALL-COMPANY STOCK FUND Portfolio of Investments Small-Company Stock Fund | March 31, 2017 | (Unaudited) Common Stocks | 98.6% of portfolio Consumer Discretionary | 14.3% Shares Value Auto Components Cooper Tire & Rubber Co. $ 35,455,608 Distributors Core-Mark Holding Company, Inc. Hotels, Restaurants, & Leisure BJ's Restuarants, Inc. (a) Cracker Barrel Old Country Store, Inc. Multiline Retail Fred's, Inc. (Class A) Specialty Retail Francesca's Holdings Corp. (a) Textiles, Apparel, & Luxury Goods G-III Apparel Group, Ltd. (a) Total Consumer Discretionary Consumer Staples | 2.4% Food & Staples Retailing United Natural Foods, Inc. (a) Total Consumer Staples Energy | 1.8% Energy Equipment & Services Rowan Companies plc Oil, Gas, & Consumable Fuels Cimarex Energy Co. Rockwater Energy Solutions, Inc. (Class A-1) (a) (b) Total Energy Financials | 20.5% Banks Capital Bank Financial Corp. Cardinal Financial Corp. FB Financial Corp. (a) Glacier Bancorp, Inc. Middleburg Financial Corp. National Bankshares, Inc. (Virginia) State Bank Financial Corp. Sterling Bancorp Texas Capital Bancshares, Inc. (a) Consumer Finance Encore Capital Group, Inc. (a) Insurance Kinsale Capital Group, Inc. National General Holdings Corp. Total Financials 25 SMALL-COMPANY STOCK FUND Portfolio of Investments Small-Company Stock Fund | March 31, 2017 | (Unaudited) Common Stocks | continued Health Care | 2.5% Shares Value Health Care Equipment & Supplies STERIS plc $ 23,763,100 Life Sciences Tools & Services NanoString Technologies, Inc. (a) Total Health Care Industrials | 39.3% Aerospace & Defense BWX Technologies, Inc. Huntington Ingalls Industries, Inc. Triumph Group, Inc. Air Freight & Logistics Radiant Logistics, Inc. (a) Building Products NCI Building Systems, Inc. (a) Construction & Engineering Comfort Systems USA, Inc. Dycom Industries, Inc. (a) Orion Group Holdings, Inc. (a) Primoris Services Corp. Industrial Conglomerates Carlisle Companies Inc. Machinery Manitowoc Co., Inc. (The) NN, Inc. Standex International Corp. Welbilt, Inc. (a) Road & Rail Covenant Transportation Group, Inc. (Class A) (a) Knight Transportation, Inc. Werner Enterprises, Inc. Trading Companies & Distributors Applied Industrial Technologies, Inc. Total Industrials Information Technology | 10.1% Electronic Equipment, Instruments, & Components Belden Inc. Internet Software & Services comScore, Inc. (a) j2 Global, Inc IT Services Cass Information Systems, Inc. Computer Services, Inc. ManTech International Corp. (Class A) Technology Hardware, Storage, & Peripherals Western Digital Corp. Total Information Technology 26 SMALL-COMPANY STOCK FUND Portfolio of Investments Small-Company Stock Fund | March 31, 2017 | (Unaudited) Common Stocks | continued Materials | 7.7% Shares Value Chemicals GCP Applied Technologies Inc. (a) $ 5,237,060 PolyOne Corp. Westlake Chemical Corp. Construction Materials Summit Materials, Inc. (Class A) (a) Containers & Packaging Myers Industries, Inc. Total Materials Total Common Stocks (Cost $860,748,675) Commercial Paper | 1.4% of portfolio Face Amount Northwestern Corp., 1.1%, 04/04/2017 (b) $ 16,780,000 Total Commercial Paper (Cost $16,778,462) Money Market Fund | Less than 0.1% of portfolio Shares State Street Institutional U.S.Government Money Market Fund (Premier Class), 0.62% (c) Total Money Market Fund (Cost $135) Total Investments in Securities (Cost $877,527,272) | 100% (a) Non-income producing. (b) 144A security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration only to qualified institutional buyers.The total of such securities at period-end amounts to $28,278,438 and represents 2.3% of total investment. (c) 7-day yield at March 31, 2017. At March 31, 2017, the cost of investment securities for tax purposes was $877,527,272. Net unrealized appreciation of investment securities was $350,710,611 consisting of unrealized gains of $404,490,854 and unrealized losses of $53,780,243. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair valuation of investments). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks $ 1,199,959,310 $ - $ 11,500,500 $ 1,211,459,810 Commercial Paper $ - $ 16,777,938 $ - $ 16,777,938 Cash Equivalents $ 135 $ - $ - $ 135 $ 1,199,959,445 $ 16,777,938 $ 11,500,500 There were no transfers between levels during the reporting period. As of March 31, 2017, all Level 3 security held by the Small Company Stock Fund were not considered to be material. 27 INTERNATIONAL EQUITY FUND Portfolio of Investments International Equity Fund | March 31, 2017 | (Unaudited) Common Stocks | 97.4% of portfolio Australia | 1.8% Shares Value CSL Ltd. $ 1,070,150 Total Australia Brazil | 0.6% Itaú Unibanco Holding SA ADR (Class A) Total Brazil Britain | 12.0% BBA Aviation plc HSBC Holdings plc Royal Dutch Shell plc (Class B) Shire plc Unilever plc WPP plc Total Britain Canada | 2.4% Canadian National Railway Co. Total Canada China | 0.9% Baidu, Inc. ADR (a) Total China France | 10.6% Air Liquide SA DassaultSystèmes SA L’Oréal SA LVMH Moët Hennessy - Louis Vuitton SE Total France Germany | 18.7% Allianz SE REG Bayer AG REG Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA FUCHS PETROLUB SE FUCHS PETROLUB SE (Preferred) Linde AG SAP SE ADR Symrise AG Total Germany Hong Kong | 3.9% AIA Group Ltd. Total Hong Kong India | 0.2% ICICI Bank Ltd. ADR Total India Israel | 2.9% Check Point Software Technologies Ltd. (a) Total Israel Italy | 1.4% Tenaris, SA ADR Total Italy 28 INTERNATIONAL EQUITY FUND Portfolio of Investments International Equity Fund | March 31, 2017 | (Unaudited) Common Stocks | continued Japan | 15.7% Shares Value FANUC Corp. $ 1,914,603 JGC Corp. Keyence Corp. Kubota Corp. M3, Inc. Mitsubishi Estate Co., Ltd. MonotaRO Co., Ltd. Park24 Co., Ltd. Sysmex Corp. Total Japan Mexico | 0.8% Grupo Financiero Banorte SAB de CV Grupo Televisa SAB ADR Total Mexico Republic of South Korea | 1.3% Samsung Electronics Co., Ltd. GDR Samsung Electronics Co., Ltd. REG GDR Total Republic of South Korea Singapore | 2.6% DBS Group Holdings Ltd. Total Singapore South Africa | 1.4% Aspen Pharmacare Holdings Ltd. Naspers Ltd. (Class N) Sasol Ltd. Total South Africa Spain | 4.0% Banco Bilboa Vizcaya Argentaria SA Grifols, SA Grifols, SA ADR Total Spain Sweden | 4.4% Alfa Laval AB Atlas Copco AB (Class A) Skandinaviska Enskilda Banken AB (Class A) Total Sweden Switzerland | 8.1% Nestlé SA REG Roche Holding AG REG Sonova Holding AG Total Switzerland Taiwan | 0.8% Taiwan Semiconductor Manufacturing Co. Ltd. ADR Total Taiwan Turkey | 0.3% Türkiye Garanti Bankasi ADR AS Total Turkey 29 INTERNATIONAL EQUITY FUND Portfolio of Investments International Equity Fund | March 31, 2017 | (Unaudited) Common Stocks | continued United States of America | 2.6% Shares Value Schlumberger Ltd. $ 1,530,760 Total United States of America Total Common Stocks (Cost $49,006,544) Money Market Fund | 2.6% of portfolio State Street Institutional US Government Money Market Fund, 0.62% (b) Total Money Market Fund (Cost $1,561,803) Total Investments in Securities (Cost $50,568,347) | 100% $ 59,092,078 (a) Non-income producing. (b) 7-day yield at March 31, 2017. SA - Société Anonyme or Sociedad Anónima ADR - American Depositary Receipt plc - Public Limited Company SE - Societas Europaea REG - Registered Shares AG - Aktiengesellschaft KGaA - Kommanditgesellschaft auf Aktien SAB de CV - Sociedad Anonima Bursatil de Capital Variable SAB - Sociedad Anonima Bursatil GDR - Global Depositary Receipt AB - Aktiebolag At March 31, 2017, the cost of investment securities for tax purposes was $50,591,361. Net unrealized appreciation of investment securities was $8,500,717 consisting of unrealized gains of $8,697,680 and unrealized losses of $196,963. Accounting principles generally accepted in the United States (GAAP) establish a disclosure hierarchy that categorized the inputs used to value assets and liabilities at measurement date. These inputs are summarized into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair valuation of investments). The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. Category Level 1 Level 2 Level 3 Total Common Stocks Foreign Equities $ 5,362,100 $ 46,406,447 $ - $ 51,768,547 American Depository Receipts $ 5,761,728 $ - $ - $ 5,761,728 Cash Equivalents $ 1,561,803 $ - $ - $ 1,561,803 $ 12,685,631 $ 46,406,447 $ - $ 59,092,078 There were no transfers between levels during the period ended March 31, 2017. 30 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | 99.2% of net assets Aerospace & Defense | 2.2% Shares Value Arconic, Inc. $ 6,484,460 Boeing Co. General Dynamics Corp. L3 Technologies, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. TransDigm Group, Inc. United Technologies Corp. Total Aerospace & Defense Air Freight & Logistics | 0.7% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B Total Air Freight & Logistics Airlines | 0.6% Alaska Air Group, Inc. American Airlines Group, Inc. Delta Air Lines, Inc. Southwest Airlines Co. United Continental Holdings, Inc. (a) Total Airlines Auto Components | 0.4% BorgWarner, Inc. Delphi Automotive PLC Goodyear Tire & Rubber Co. Johnson Controls International PLC Total Auto Components Automobiles | 0.5% Ford Motor Co. General Motors Co. Harley-Davidson, Inc. Total Automobiles Banks | 6.4% Bank of America Corp. BB&T Corp. Citigroup, Inc. Citizens Financial Group, Inc. Comerica, Inc. Fifth Third Bancorp Huntington Bancshares, Inc. JPMorgan Chase & Co. KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc. (b) Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Total Banks Beverages | 2.0% Brown-Forman Corp., Class B Coca-Cola Co. Constellation Brands, Inc., Class A Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B Monster Beverage Corp. (a) PepsiCo, Inc. Total Beverages Biotechnology | 2.8% AbbVie, Inc. Alexion Pharmaceuticals, Inc. (a) Amgen, Inc. 31 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | continued Shares Value Biogen, Inc. (a) $ 33,008,083 Celgene Corp. (a) Gilead Sciences, Inc. Incyte Corp. (a) Regeneron Pharmaceuticals, Inc. (a) Vertex Pharmaceuticals, Inc. (a)(c) Total Biotechnology Building Products | 0.1% Allegion PLC Fortune Brands Home & Security, Inc. Masco Corp. Total Building Products Capital Markets | 2.1% Affiliated Managers Group, Inc. Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. (b) Charles Schwab Corp. E*Trade Financial Corp. (a) Franklin Resources, Inc. Goldman Sachs Group, Inc. Invesco Ltd. Morgan Stanley Northern Trust Corp. Raymond James Financial, Inc. State Street Corp. T. Rowe Price Group, Inc. Total Capital Markets Chemicals | 2.1% Air Products & Chemicals, Inc. Albemarle Corp. CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A Monsanto Co. Mosaic Co. PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. Total Chemicals Commercial Services & Supplies | 0.3% Cintas Corp. Iron Mountain, Inc. Republic Services, Inc. Stericycle, Inc. (a) Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment | 1.1% Cisco Systems, Inc. F5 Networks, Inc. (a) Harris Corp. Juniper Networks, Inc. Motorola Solutions, Inc. Total Communications Equipment Construction & Engineering | 0.1% Fluor Corp. Jacobs Engineering Group, Inc. 32 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | continued Shares Value Quanta Services, Inc. (a) $ 3,020,457 Total Construction & Engineering Construction Materials | 0.1% Martin Marietta Materials, Inc. Vulcan Materials Co. Total Construction Materials Consumer Finance | 0.8% American Express Co. Capital One Financial Corp. Discover Financial Services Navient Corp. Synchrony Financial Total Consumer Finance Containers & Packaging | 0.3% Avery Dennison Corp. Ball Corp. International Paper Co. Sealed Air Corp. WestRock Co. Total Containers & Packaging Distributors | 0.1% Genuine Parts Co. LKQ Corp. (a) Total Distributors Diversified Consumer Services | 0.0% H&R Block, Inc. Total Diversified Consumer Services Diversified Financial Services | 2.3% Berkshire Hathaway, Inc., Class B (a) CBOE Holdings, Inc. CME Group, Inc. Intercontinental Exchange, Inc. Leucadia National Corp. Moody's Corp. Nasdaq, Inc. S&P Global, Inc. Total Diversified Financial Services Diversified Telecommunication Services | 2.4% AT&T, Inc. CenturyLink, Inc. Level 3 Communications, Inc. (a) Verizon Communications, Inc. Total Diversified Telecommunication Services Electric Utilities | 1.8% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Eversource Energy Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. Xcel Energy, Inc. Total Electric Utilities Electrical Equipment | 0.6% Acuity Brands, Inc. 33 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | continued Shares Value AMETEK, Inc. $ 7,095,134 Eaton Corp. PLC Emerson Electric Co. Rockwell Automation, Inc. Total Electrical Equipment Electronic Equipment, Instruments & Components | 0.4% Amphenol Corp., Class A Corning, Inc. FLIR Systems, Inc. TE Connectivity Ltd. Total Electronic Equipment, Instruments & Components Energy Equipment & Services | 1.1% Baker Hughes, Inc. Halliburton Co. Helmerich & Payne, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. TechnipFMC PLC (a) Transocean Ltd. (a) Total Energy Equipment & Services Food & Staples Retailing | 1.9% Costco Wholesale Corp. CVS Health Corp. Kroger Co. Sysco Corp. Wal-Mart Stores, Inc. Walgreens Boots Alliance, Inc. Whole Foods Market, Inc. Total Food & Staples Retailing Food Products | 1.5% Archer-Daniels-Midland Co. Campbell Soup Co. Conagra Brands, Inc. General Mills, Inc. Hershey Co. Hormel Foods Corp. J.M. Smucker Co. Kellogg Co. Kraft Heinz Co. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc., Class A Tyson Foods, Inc., Class A Total Food Products Health Care Equipment & Supplies | 2.3% Abbott Laboratories Baxter International, Inc. Becton Dickinson & Co. Boston Scientific Corp. (a) C.R. Bard, Inc. Cooper Cos., Inc. Dentsply Sirona, Inc. Edwards Lifesciences Corp. (a) Hologic, Inc. (a) IDEXX Laboratories, Inc. (a) Intuitive Surgical, Inc. (a) Medtronic PLC Stryker Corp. Varian Medical Systems, Inc. (a)(c) Zimmer Biomet Holdings, Inc. Total Health Care Equipment & Supplies 34 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | continued Health Care Providers & Services | 2.6% Shares Value Aetna, Inc. $ 25,090,105 AmerisourceBergen Corp. Anthem, Inc. Cardinal Health, Inc. Centene Corp. (a) Cigna Corp. DaVita, Inc. (a) Envision Healthcare Corp. (a) Express Scripts Holding Co. (a) HCA Holdings, Inc. (a)(c) Henry Schein, Inc. (a) Humana, Inc. Laboratory Corp. of America Holdings (a) McKesson Corp. Patterson Cos., Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. Universal Health Services, Inc., Class B Total Health Care Providers & Services Health Care Technology | 0.1% Cerner Corp. (a) Total Health Care Technology Hotels, Restaurants & Leisure | 1.6% Carnival Corp. Chipotle Mexican Grill, Inc. (a)(c) Darden Restaurants, Inc. Marriott International, Inc., Class A McDonald's Corp. Royal Caribbean Cruises Ltd. Starbucks Corp. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Total Hotels, Restaurants & Leisure Household Durables | 0.4% D.R. Horton, Inc. Garmin Ltd. Leggett & Platt, Inc. Lennar Corp., Class A Mohawk Industries, Inc. (a) Newell Brands, Inc. PulteGroup, Inc. Whirlpool Corp. Total Household Durables Household Products | 1.8% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Total Household Products Independent Power & Renewable Electricity Producers | 0.1% AES Corp. NRG Energy, Inc. Total Independent Power & Renewable Electricity Producers Industrial Conglomerates | 2.6% 3M Co. Danaher Corp. General Electric Co. Honeywell International, Inc. Roper Technologies, Inc. Total Industrial Conglomerates 35 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | continued Insurance | 2.7% Shares Value Aflac, Inc. $ 16,430,143 Allstate Corp. American International Group, Inc. Aon PLC Arthur J Gallagher & Co. Assurant, Inc. Chubb Ltd. Cincinnati Financial Corp. Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. Unum Group Willis Towers Watson PLC XL Group Ltd. Total Insurance Internet & Direct Marketing Retail | 2.5% Amazon.com, Inc. (a) Expedia, Inc. Netflix, Inc. (a) Priceline Group, Inc. (a) TripAdvisor, Inc. (a)(c) Total Internet & Direct Marketing Retail Internet Software & Services | 4.5% Akamai Technologies, Inc. (a) Alphabet, Inc., Class A (a) Alphabet, Inc., Class C (a) eBay, Inc. (a) Facebook, Inc., Class A (a) VeriSign, Inc. (a)(c) Yahoo!, Inc. (a) Total Internet Software & Services IT Services | 3.7% Accenture PLC, Class A Alliance Data Systems Corp. Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A (a) CSRA, Inc. Fidelity National Information Services, Inc. Fiserv, Inc. (a) Global Payments, Inc. (c) International Business Machines Corp. Mastercard, Inc., Class A Paychex, Inc. PayPal Holdings, Inc. (a) Teradata Corp. (a)(c) Total System Services, Inc. Visa, Inc., Class A Western Union Co. Xerox Corp. Total IT Services Leisure Products | 0.1% Hasbro, Inc. Mattel, Inc. Total Leisure Products Life Sciences Tools & Services | 0.6% Agilent Technologies, Inc. Illumina, Inc. (a) Mettler-Toledo International, Inc. (a) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp. (a)(c) Total Life Sciences Tools & Services 36 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | continued Machinery | 1.5% Shares Value Caterpillar, Inc. $ 30,560,246 Cummins, Inc. Deere & Co. Dover Corp. Flowserve Corp. Fortive Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC PACCAR, Inc. Parker Hannifin Corp. Pentair PLC Snap-on, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Total Machinery Media | 3.2% CBS Corp., Class B Charter Communications, Inc., Class A (a) Comcast Corp., Class A Discovery Communications, Inc., Class A (a)(c) Discovery Communications, Inc., Class C (a)(c) DISH Network Corp., Class A (a)(c) Interpublic Group of Cos., Inc. News Corp., Class A News Corp., Class B Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A TEGNA, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc., Class A Twenty-First Century Fox, Inc., Class B Viacom, Inc., Class B Walt Disney Co. Total Media Metals & Mining | 0.3% Freeport-McMoRan, Inc. (a) Newmont Mining Corp. Nucor Corp. Total Metals & Mining Multi-Utilities | 1.3% Alliant Energy Corp. Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy WEC Energy Group, Inc. Total Multi-Utilities Multiline Retail | 0.4% Dollar General Corp. Dollar Tree, Inc. (a) Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. Total Multiline Retail 37 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | continued Oil, Gas & Consumable Fuels | 5.5% Shares Value Anadarko Petroleum Corp. $ 19,473,208 Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. (a)(c) Chevron Corp. Cimarex Energy Co. Concho Resources, Inc. (a) ConocoPhillips Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co. (a) Noble Energy, Inc. Occidental Petroleum Corp. ONEOK, Inc. Phillips 66 Pioneer Natural Resources Co. Range Resources Corp. Southwestern Energy Co. (a)(c) Tesoro Corp. Valero Energy Corp. Williams Cos., Inc. Total Oil, Gas & Consumable Fuels Personal Products | 0.1% Coty, Inc., Class A Estee Lauder Cos., Inc., Class A Total Personal Products Pharmaceuticals | 5.0% Allergan PLC Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Mallinckrodt PLC (a) Merck & Co., Inc. Mylan NV (a) Perrigo Co. PLC Pfizer, Inc. Zoetis, Inc. Total Pharmaceuticals Professional Services | 0.3% Dun & Bradstreet Corp. Equifax, Inc. Nielsen Holdings PLC Robert Half International, Inc. Verisk Analytics, Inc. (a) Total Professional Services Real Estate Investment Trusts (REITs) | 2.8% Alexandria Real Estate Equities, Inc. American Tower Corp. (c) Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. (c) Boston Properties, Inc. Crown Castle International Corp. Digital Realty Trust, Inc. (c) 38 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | continued Shares Value Equinix, Inc. $ 17,452,929 Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust GGP, Inc. HCP, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Macerich Co. Mid-America Apartment Communities, Inc. Prologis, Inc. Public Storage Realty Income Corp. (c) Regency Centers Corp. Simon Property Group, Inc. (c) SL Green Realty Corp. UDR, Inc. (c) Ventas, Inc. Vornado Realty Trust Welltower, Inc. (c) Weyerhaeuser Co. Total Real Estate Investment Trusts (REITs) Real Estate Management & Development | 0.1% CBRE Group, Inc., Class A (a) Total Real Estate Management & Development Road & Rail | 0.9% CSX Corp. JB Hunt Transport Services, Inc. Kansas City Southern Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Total Road & Rail Semiconductors & Semiconductor Equipment | 3.4% Advanced Micro Devices, Inc. (a)(c) Analog Devices, Inc. Applied Materials, Inc. Broadcom Ltd. Intel Corp. KLA-Tencor Corp. Lam Research Corp. Microchip Technology, Inc. Micron Technology, Inc. (a) NVIDIA Corp. Qorvo, Inc. (a) QUALCOMM, Inc. Skyworks Solutions, Inc. Texas Instruments, Inc. Xilinx, Inc. Total Semiconductors & Semiconductor Equipment Software | 4.6% Activision Blizzard, Inc. Adobe Systems, Inc. (a) Autodesk, Inc. (a) CA, Inc. Citrix Systems, Inc. (a) Electronic Arts, Inc. (a) Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc. (a)(c) salesforce.com, Inc. (a) Symantec Corp. Synopsys, Inc. (a) Total Software 39 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Common Stocks | continued Specialty Retail | 2.4% Shares Value Advance Auto Parts, Inc. $ 5,907,420 AutoNation, Inc. (a) AutoZone, Inc. (a) Bed Bath & Beyond, Inc. Best Buy Co., Inc. CarMax, Inc. (a) Foot Locker, Inc. Gap, Inc. Home Depot, Inc. L Brands, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc. (a) Ross Stores, Inc. Signet Jewelers Ltd. Staples, Inc. Tiffany & Co. TJX Cos., Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) Total Specialty Retail Technology Hardware, Storage & Peripherals | 4.3% Apple, Inc. Hewlett Packard Enterprise Co. HP, Inc. NetApp, Inc. Seagate Technology PLC Western Digital Corp. Total Technology Hardware, Storage & Peripherals Textiles, Apparel & Luxury Goods | 0.7% Coach, Inc. Hanesbrands, Inc. Michael Kors Holdings Ltd. (a) NIKE, Inc., Class B PVH Corp. Ralph Lauren Corp. Under Armour, Inc., Class A (a)(c) Under Armour, Inc., Class C (a) VF Corp. Total Textiles, Apparel & Luxury Goods Thrifts & Mortgage Finance | 0.0% People's United Financial, Inc. Total Thrifts & Mortgage Finance Tobacco | 1.8% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. Total Tobacco Trading Companies & Distributors | 0.2% Fastenal Co. United Rentals, Inc. (a) W.W. Grainger, Inc. Total Trading Companies & Distributors Water Utilities | 0.1% American Water Works Co., Inc. Total Water Utilities Total Long-Term Investments (Cost - $7,528,507,183) Short-Term Securities | 1.0% of net assets BlackRock Cash Funds: Institutional, SL Agency Shares, 1.11% (b)(d)(e) Treasury, SL Agency Shares, 0.68%, (b)(d) Total Short-Term Securities (Cost $114,212,763) Total Investments (Cost $7,642,719,946*) | 100.2% Liabilities in Excess of Other Assets | (0.2%) Net Assets | 100.0% $ 11,428,768,697 * As of March 31, 2017, gross unrealized appreciation and depreciation based on cost for U.S. federal income tax purposes were as follows: Tax cost $ 7,336,271,738 Gross unrealized appreciation $ 4,258,737,241 Gross unrealized depreciation Net unrealized appreciation $ 4,118,361,046 40 S&P Portfolio of Investments S&P 500 Index Master Portfolio | March 31, 2017 (Unaudited) Notes to Schedule of Investments (a) Non-income producing security. (b) During the period ended March 31, 2017, investments in issuers considered to be affiliates of the Master Portfolio for purposes of Section 2(a)(3) of the Investment Company Act of 1940, as amended, were as follows: Affiliate Shares Held at December 31, 2016 Shares Purchased Shares Sold Shares Held at March 31, 2017 Value at March 31, 2017 Income Net Realized Gain Change in Unrealized Appreciation (Depreciation) BlackRock, Inc. …………… - $ 26,102,074 $ 161,645 - $ 195,757 BlackRock Cash Funds: Institutional, SL Agency Shares…………… - 1 $ 54,225,195 2 $ 178 BlackRock Cash Funds: Treasury, SL Agency Shares…………… - 1 $ 60,000,564 - - PNC Financial Services Group, Inc. … - $ 32,686,643 - Total $ 723,934 $ 178 $ 910,691 1 Represents net shares sold. 2 Represents all or portion of securities lending income earned from the reinvestment of cash collateral from loaned securities, net of fees, and collateral investment expenses, and other payments to and from borrowers of securities. (c) Security, or a portion of security, is on loan. (d) Current yield as of period end. (e) All or a portion of security was purchased with the cash collateral from loaned securities. Derivative Financial Instruments Outstanding as of Period End - Futures Contracts Contracts Long Issue Expiration Notional Value Unrealized Depreciation S&P 500 E-Mini Index June 2017 $ 73,371,120 $ 259,742 Fair Value Hierarchy as of Period End Various inputs are used in determining the fair value of investments and derivative financial instruments. These inputs to valuation techniques are categorized into a fair value hierarchy consisting of three broad levels for financial reporting purposes as follows: ·Level 1 – unadjusted price quotations in active markets/exchanges for identical assets or liabilities that the Master Portfolio has the ability to access ·Level 2 – other observable inputs (including, but not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market–corroborated inputs) · Level 3 – unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Master Portfolio’s own assumptions used in determining the fair value of investments and derivative financial instruments) The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the fair value hierarchy classification is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Investments classified within Level 3 have significant unobservable inputs used by the BlackRock Global Valuation Methodologies Committee (the “Global Valuation Committee”) in determining the price for Fair Valued Investments. Level 3 Investments include equity or debt issued by privately-held companie or funds. There may not be a secondary market, and/or there are a limited number of investors. Level 3 investments may also be adjusted to reflect illiquidity and/or non-transferability, with the amount of such discount estimated by the Global Valuation Committee in the absence of market information. Changes in valuation techniques may result in transfers into or out of an assigned level within the hierarchy. In accordance with the Master Portfolio’s policy, transfers between different levels of the fair value hierarchy are deemed to have occurred as of the beginning of the reporting period. The categorization of a value determined for investments and derivative financial instruments is based on the pricing transparency of the investments and derivative financial instruments and is not necessarily an indication of the risks associated with investing in those securities. For information about the Master Portfolio’s policy regarding valuation of investments and derivative financial instruments, refer to the Master Portfolio’s most recent financial statements as contained in its annual report. The following tables summarize the Master Portfolio's investments and derivative financial instruments categorized in the disclosure hierarchy: Level 1 Level 2 Level 3 Total Assets: Investments: Long-Term Investments: Common Stocks1……………. - - $ 11,340,407,025 Short-Term Securities: Money Market Funds…………… - - 114,225,759 Total $ 11,454,632,784 - - $ 11,454,632,784 Level 1 Level 2 Level 3 Total Derivative Financial Instruments2 Assets: Equity contracts…………….……… $ 259,742 - - $ 259,742 1See above Schedule of Investments for values in each industry. 2Derivative financial instruments are futures contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. During the period ended March 31, 2017, there were no transfers between levels. 41 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclosure Controls and Procedures. The registrant’s principal executive officer and principal financial officer concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) Internal Control. There were no changes in registrant’s internal control over financial reporting that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. EXHIBITS A separate certification for each principal executive officer and principal financial officer of the registrant, as required by Rule 30a-2(a) under the Investment Company Act of 1940, is filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: HOMESTEAD FUNDS, INC. By: /s/ Stephen J. Kaszynski Name: Stephen J. Kaszynski Title: President, Chief Executive Officer and Director Date: May 30, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stephen J. Kaszynski Name: Stephen J. Kaszynski Title: President, Chief Executive Officer and Director Date: May 30, 2017 By: /s/ Amy DiMauro Name: Amy DiMauro Title: Treasurer Date: May 30, 2017
